Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicants’ amendment filed 11/04/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the amended thickness T of 0.786 mm to 3 mm recited in claim 1.

Applicant primarily argues:
“As reflected in independent claim 1, the pending claims recite relevant part, “[a] roll-bonded bi-layer- or tri-layer laminate comprising a stainless steel layer and a metal layer of aluminum or an aluminum alloy, wherein: the roll-bonded bi-layer or tri-layer laminate has a thickness T of 0.786 mm to 3 mm…” At paged 3-4, the Office Action alleges that ‘there is no support for the roll-bonded laminate being a roll-bonded tri-layer laminate.’ However, amended claim 1 recited that the ‘roll-bonded bi-layer or tri-layer laminate ‘compris[es]’ a stainless steel layer and a metal layer of aluminum or an aluminum alloy, indicating that the claimed laminates may comprise one or more layers in addition to the recited ‘stainless steel layer’ and ‘metal layer of aluminum or an aluminum alloy.’
Further, even though the exemplary embodiments of the present specification focus on bi-layer laminates, the scope of the disclosure is not limited to those examples. Indeed, the specification distinguishes the roll-bonded laminates from the proper art by recognizing that the prior art fails to disclose a ‘roll-bonded laminate with thickness suitable for housing application, such as a 0.4-mm-thick or larger tri-layer laminate or a 0.3-mm-thick or larger bi-layer laminate.’ Specification, at para. [0006]. Accordingly, a person of ordinary skill in the art would recognize that the specification also contemplates tri-layer roll-bonded laminates.”
Remarks, p. 3-4
The examiner respectfully traverses as follows:
	While paragraph [0006] does disclose a tri-layer laminate it is in reference to what Patent Literature 1 does not examine, not in reference to what the disclosure of the instant application is 
Further, paragraph [0021] of the Specification states the thickness “T of the roll-bonded laminate 1 is a total thickness of the stainless steel layer 10 and the non-stainless steel metal layer 20.” Therefore, while the open language (i.e., composed of and comprising) supports the roll-bonded laminate can include additional layers, there is no support for a tri-layer laminate to have a thickness T of 0.789 mm to 3 mm. It is suggested to delete “bi-layer or tri-layer” from each of lines 1 and 3 in claim 1.

/MARY I OMORI/Examiner, Art Unit 1784